The opinion of the court was delivered by
Redfield, J.
It has been determined by this court in this case, 45 Vt. 416, that such proceedings are authorized by the act of 1847, §65, ch. 24, Gen. Sts. The county court had, therefore, jurisdiction of this petition. Whether the facts warranted an order of contribution upon the defendant towns, was a matter solely for the county court, if such facts were of the kind for which the statute provides. The report states “ that said road and bridge benefit said town of Wardsboro, and that the town of Jamaica would be excessively burdened by being required to put *457and maintain the same in good and sufficient repair.” Many other special facts, tending to show the greater benefit to the people of Wardsboro than of Jamaica, in maintaining this road, are stated. We think the court had lawful authority, in this respect, to make an assessment. Whether the judicial power was exercised with the wisest discretion, in apportioning such expense, is not a matter that is before us.
II. The statute has made no provision for the appointment of a commissioner to expend the money to be contributed by Wardsboro ; and we think there was no ei’ror in the refusal of the court to appoint such commissioner.
Judgment affirmed.